            Case 1:19-cv-00408-TNM Document 78 Filed 10/27/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,

                             Plaintiffs,
                                                          Civil Action No. 1:19-cv-00408 (TNM)
       v.

MARK ESPER, in his official capacity as Secretary
of Defense, et al.,
                             Defendants.


RIO GRANDE INTERNATIONAL STUDY
CENTER, et al.,

                             Plaintiffs,

       v.                                                 Civil Action No. 1:19-cv-00720 (TNM)

MARK ESPER, in his official capacity as Secretary
of Defense, et al.,


                             Defendants.


                NOTICE OF GRANT OF CERTIORARI IN RELATED CASE

       Defendants hereby notify the Court that, on October 19, 2020, the United States Supreme

Court granted Defendants’ petition for a writ of certiorari in Trump v. Sierra Club, No. 20-138

(Order List), at www.supremecourt.gov/orders/courtorders/101920zor_8758.pdf.         The two

questions before the Supreme Court in Sierra Club are also pending before this Court in the

parties’ cross-motions for summary judgment: 1) whether plaintiffs have a cause of action to

obtain review of the Department of Defense’s compliance with Section 8005 of the Department

of Defense Appropriations Act, 2019, see Pub L. No. 115-245, div. A, § 8005: and 2) whether
                                               1
         Case 1:19-cv-00408-TNM Document 78 Filed 10/27/20 Page 2 of 2




DoD exceeded the statutory authority under Section 8005 in transferring funds in fiscal year 2019

for border barrier construction pursuant to 10 U.S.C. § 284.



Dated: October 27, 2020                      Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             ALEXANDER K. HAAS
                                             Director, Federal Programs Branch

                                             ANTHONY J. COPPOLINO
                                             Deputy Director, Federal Programs Branch

                                             /s/ Andrew I. Warden
                                             ANDREW I. WARDEN (IN Bar No. 23840-49)
                                             KATHRYN C. DAVIS
                                             Senior Trial Counsel
                                             MICHAEL J. GIRARDI
                                             RACHAEL L. WESTMORELAND
                                             LESLIE COOPER VIGEN
                                             Trial Attorneys
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Washington, DC 20005
                                             Tel: (202) 616-5084
                                             Fax: (202) 616-8470
                                             Email: Andrew.Warden@usdoj.gov

                                             Counsel for Defendants




                                                2
